Citation Nr: 0303938	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Whether an overpayment of improved disability pension 
benefits, originally calculated to be $1,249, was properly 
created.

Entitlement to a waiver of overpayment of improved disability 
pension benefits in the calculated amount of $2,166.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from January 1972 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The issue of whether an overpayment of improved disability 
pension benefits, originally calculated to be $1,249, was 
properly created was originally before the Board in July 
1998.  It was remanded in order for additional development 
regarding the creation of the debt, specifically the current 
amount of the debt, the period involved, and how the 
overpayment was determined.  The requested development has 
been completed, and the case has been returned to the Board 
for further review.  

Subsequent to the remand of the appeal of whether an 
overpayment of improved disability pension benefits, 
originally calculated to be $1,249, was properly created, an 
additional debt in the amount of $2,166 became of issue.  In 
this case, the veteran did not dispute the validity of the 
debt, but requested a waiver of the overpayment.  The veteran 
has appealed the denial of the waiver of this debt, and this 
issue is also now properly before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record shows that none of the provisions of the VCAA have 
been addressed for the two issues on appeal.  Therefore, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The record shows that the most recent Financial Status Report 
of record was received from the veteran in June 1999.  The 
record further shows that the veteran's financial status has 
undergone some changes since this time.  First, entitlement 
to service connection for a disability has been established, 
which has been evaluated as 30 percent disabling.  Second, it 
is unclear as to whether or not the veteran is currently 
employed.  Finally, the record does not show to what extent, 
if any, the veteran has submitted payment toward his most 
recent debt.  The Board finds that the veteran should be 
afforded an opportunity to submit a current Financial Status 
Report to assist in determining whether recovery of his 
overpayment would be against equity and good conscience.  

In regards to the first overpayment of improved disability 
pension benefits, originally calculated to be $1,249, the 
Board notes that the assessed overpayment in question has 
been recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the issue of entitlement to a 
waiver for the entire overpayment remains on appeal.  
Furthermore, the Board notes the veteran first requested a 
waiver of overpayment for this debt in March 1996.  However, 
the waiver request was removed from the jurisdiction of the 
Committee on Waivers and Compromises in March 1996 in order 
that the issue of the proper creation of the debt could be 
addressed.  Entitlement to a waiver of this debt has yet to 
be considered.  

When a veteran both challenges the validity of a debt 
assessed by the VA and seeks waiver of the debt, the RO must 
first fully review the debt's validity and, if the RO 
believes the debt to be valid, prepare a written decision 
fully justifying the validity of the debt.  At that point, 
the veteran's request for waiver should be referred to the 
Committee on Waivers and Compromises.  If the waiver is 
denied, the veteran must be informed of his or her right to 
appeal both decisions to the Board.  VA O.G.C. Prec. Op. No. 
6-98 (Apr. 24, 1998).  In this instance, although the RO has 
continued to find that the first overpayment of improved 
disability pension benefits, originally calculated to be 
$1,249, is valid, the request for waiver has never been 
referred to the Committee on Waivers and Compromises.  The 
Board finds that the veteran's request for a waiver should be 
referred to the Committee on Waiver and Comprises for 
appropriate consideration and action before any aspect of 
this issue is returned to the Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2  The veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report.  The amount of 
any payments to VA concerning the second 
overpayment of improved disability 
pension benefits in the calculated amount 
of $2,166, in either lump sums or in 
monthly installments, should be noted.  

3. Thereafter, the RO should readjudicate 
this claim.  If the RO continues to find 
that the first debt of improved disability 
pension benefits, originally calculated to 
be $1,249, was properly created, the 
veteran's request for a waiver of 
overpayment of this debt should be 
referred to the Committee on Waivers and 
Compromises for a decision.  

4.  If the benefits sought on appeal 
remain denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





